I respectfully dissent from the majority's finding on appellants' first assignment of error. I would reverse the trial court's judgment for appellees in view of the fact that a trial court is without authority to sua sponte treat a brief for a temporary restraining order and preliminary injunction as a motion for summary judgment. In addition, the record does not indicate that either party made an application to the court for summary judgment, and the Supreme Court has held that Civ.R. 56 does not authorize courts to enter summary judgment in favor of a nonmoving party. *Page 372 
Appellants' first assignment of error was that the trial court erred in entering final judgment sua sponte where the sole issue before the court was whether a preliminary injunction should be issued prior to trial. As the trial court's final judgment entry does not reveal under what rule or authority the court issued its judgment, we presume that the trial court issued summary judgment.
This court has held that a trial court, in absence of a written application or a request during a hearing, is without authority to sua sponte treat a trial brief as a motion for summary judgment 1540 Columbus Corp. v. Cuyahoga Cty. (1990), 68 Ohio App. 3d 713,716, 589 N.E.2d 467, 469. As in 1540 Columbus, the record does not indicate that either party made an application to the court for summary judgment. Likewise, the record does not indicate that an oral motion for judgment was made during the hearing for a temporary restraining order. Also as in 1540 Columbus, the record does not indicate that the parties agreed to have the case disposed of on the briefs, which were directed to the issuance of a temporary restraining order. Thus, in very similar circumstances, this court held that a trial court, in the absence of a written application or a request during a hearing, is without authority to sua sponte treat a trial brief as a motion for summary judgment. 1540 Columbus, supra, at 716,589 N.E.2d at 469.
The Supreme Court of Ohio has held that Civ.R. 56 does not authorize courts to enter summary judgment in favor of a nonmoving party. Marshall v. Aaron (1984), 15 Ohio St. 3d 48, 51, 15 OBR 145, 147-148, 472 N.E.2d 335, 338-339. In that case, the court ruled that a party who has not moved for summary judgment is not entitled to such an order, even if a co-defendant had filed for summary judgment. Marshall, supra, at 50, 15 OBR at 146-147, 472 N.E.2d at 338. As previously stated, the record does not indicate that either party made an application to the court for summary judgment. The Marshall court noted that a motion for summary judgment is to be made by a party and that "[n]owhere is it intimated that a court may sua sponte enter summary judgment."Marshall, supra, at 51, 15 OBR at 147, 472 N.E.2d at 338.
Furthermore, this court has held that when a case is being heard on a motion for a temporary restraining order, a trial court may not consolidate that motion with a trial on the merits and enter judgment without clear and unambiguous notice of its intent to do so. Turoff v. Stefanac (1984), 16 Ohio App. 3d 227,229, 16 OBR 243, 245, 475 N.E.2d 189, 191. In Turoff the court stated that where both parties are present at the hearing for a temporary restraining order, rather than it being an ex parte proceeding, the trial court may treat the motion as one for a preliminary injunction. Turoff supra, at 228, 16 OBR at 243-245,475 N.E.2d at 190-191. A court may order the consolidation of a hearing for a preliminary injunction with a trial on the merits, id.; however, the court in such a case must provide the parties with "notice that the case is, in fact, being heard on the *Page 373 
merits." Id. at paragraph two of the syllabus. The procedural situation in the case sub judice is identical to that in Turoff and should lead us to a similar result:
    "`The trial court clearly stated that the case was being heard on a motion for a temporary restraining order. There is no indication that either party knew that the case was being heard on the merits. This lack of notice undoubtedly prejudiced the rights of appellant by preventing him for thoroughly preparing his case for trial." Turoff supra, at 229, 16 OBR at 245,  475 N.E.2d at 191.
The court remanded the case for a trial on the merits.
We have held that a trial court, in the absence of a written application or a request during a hearing, is without authority to sua sponte treat a trial brief as a motion for summary judgment. 1540 Columbus Corp., supra, 68 Ohio App.3d at 716,589 N.E.2d at 469. The record does not indicate that either party made an application to the court for summary judgment, and the Supreme Court has held that Civ.R. 56 does not authorize courts to enter summary judgment in favor of a nonmoving party.Marshall, supra, 15 Ohio St.3d at 51, 15 OBR at 147-148,472 N.E.2d at 338-339. In addition, the trial court stated that the case was being heard on a motion for a temporary restraining order, and there is no indication that either party knew that the case was being heard on the merits. This court has found that such lack of notice prejudiced the rights of a party. Turoffsupra, 16 Ohio App.3d at 229, 16 OBR at 245, 475 N.E.2d at 191.
Consequently, I would find that appellants' first assignment of error has merit. I would vacate the final judgment of the trial court and remand the case for further proceedings below. I respectfully dissent.